       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 1 of 11 PageID 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,               )
                                        )
           Plaintiff                    )
                                        )
      v.                                )
                                        )
SOUTHEASTERN GROCERS, INC., BI-LO, LLC, )
and WINN-DIXIE STORES, INC.,            )
                                        )
           Defendant.                   )

                                          COMPLAINT

       The United States of America, by authority of the Attorney General of the United States

and through the undersigned attorneys, acting at the request of the Administrator of the United

States Environmental Protection Agency (“EPA”), files this Complaint and alleges as follows:

                                 STATEMENT OF THE CASE

       1.      This is a civil action brought pursuant to the Clean Air Act (“CAA” or the “Act”),

42 U.S.C. §§ 7401-7671q, against Defendants Southeastern Grocers, Inc., BI-LO, LLC, and

Winn-Dixie Stores, Inc. (“Defendants”) for civil penalties and injunctive relief for violations of

Section 608 of the CAA, 42 U.S.C. § 7671g, and the commercial refrigerant repair and

recordkeeping regulations promulgated thereunder, set forth at 40 C.F.R. Part 82, Subpart F, §§

82.150-82.169 (Recycling and Emission Reduction).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1331, 1345, and 1355.




                                                 1
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 2 of 11 PageID 2



       3.      Venue is proper in this district pursuant to Section 113(b) of the CAA, 42 U.S.C.

§ 7413(b), and 28 U.S.C. §§ 1391(b) and (c), and 1395(a), because some of the violations in this

Complaint are alleged to have occurred in this judicial district.

                                  NOTICE AND AUTHORITY

       4.      The United States Department of Justice (“DOJ”) has authority to bring this

action on behalf of the Administrator of EPA pursuant to 28 U.S.C. §§ 516 and 519, and Section

305(a) of the CAA, 42 U.S.C. § 7605(a).

       5.      Pursuant to Section 113(b) of the CAA, 42 U.S.C. § 7413(b), notice of the

commencement of this action has been given to the air pollution control agency for each state in

which the violations in this Complaint are alleged to have occurred.

                                         DEFENDANTS

       6.      Defendant Southeastern Grocers, Inc. (“SEG, Inc.”), a privately held Delaware

corporation with its headquarters in Jacksonville, Florida, is a “person” as that term is defined at

Section 302(e) of the Act, 42 U.S.C. § 7602(e), and 40 C.F.R. § 82.152, and within the meaning

ascribed under Section 113 of the Act, 42 U.S.C. § 7413.

       7.      Southeastern Grocers, LLC (“SEG, LLC”) was a privately held Delaware

corporation with its headquarters in Jacksonville, Florida, and was a “person” as that term is

defined at Section 302(e) of the Act, 42 U.S.C. § 7602(e), and 40 C.F.R. § 82.152, and within the

meaning ascribed under Section 113 of the Act, 42 U.S.C. § 7413.

       8.      SEG, Inc. was incorporated on, and acquired the assets and liabilities of SEG,

LLC, on May 18, 2018.

       9.      SEG, Inc. is the successor-in-interest to SEG, LLC.




                                                  2
         Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 3 of 11 PageID 3



         10.     Defendant BI-LO, LLC (“BI-LO”), a privately held Delaware corporation with its

headquarters in Jacksonville, Florida, is a “person” as that term is defined at Section 302(e) of

the Act, 42 U.S.C. § 7602(e), and 40 C.F.R. § 82.152, and within the meaning ascribed under

Section 113 of the Act, 42 U.S.C. § 7413.

         11.     Defendant Winn-Dixie Stores, Inc. (“Winn-Dixie”), a privately held Florida

corporation with its headquarters in Jacksonville, Florida, is a “person” as that term is defined at

Section 302(e) of the Act, 42 U.S.C. § 7602(e), and 40 C.F.R. § 82.152, and within the meaning

ascribed under Section 113 of the Act, 42 U.S.C. § 7413.

         12.     Defendant SEG, Inc. is the parent company for four retail grocery chains in the

southeastern United States: Defendants Winn-Dixie and BI-LO, as well as Harvey’s, and Fresco

y Más.

         13.     Prior to May 18, 2018, SEG, Inc.’s predecessor-in-interest SEG, LLC was the

parent company for the same four retail grocery chains: Defendants Winn-Dixie and BI-LO, as

well as Harvey’s and Fresco y Más.

         14.     Defendant SEG, Inc., its predecessor-in-interest SEG, LLC, and Defendants BI-

LO and Winn-Dixie used and/or use commercial refrigeration equipment to chill their food

display cases.

                     STATUTORY AND REGULATORY BACKGROUND

         15.     Title VI of the Act, 42 U.S.C. §§ 7671-7671q (Stratospheric Ozone Protection),

which implements the Montreal Protocol on Substances That Deplete the Ozone Layer, mandates

the elimination or control of emissions of substances that are known or suspected to cause or

significantly contribute to harmful effects on the stratospheric ozone layer, referred to as class I

and class II substances.



                                                  3
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 4 of 11 PageID 4



       16.     Section 608 of Title VI of the Act, 42 U.S.C. § 7671g (National Recycling and

Emission Reduction Program), requires EPA to promulgate regulations establishing standards

and requirements regarding the use and disposal of class I and class II substances during the

service, repair, or disposal of appliances and industrial process refrigeration.

       17.     EPA promulgated the regulations required by Section 608 at 58 Fed. Reg. 28,660

(May 14, 1993), as amended at 59 Fed. Reg. 42,950 (Aug. 19, 1994), 59 Fed. Reg. 55,912 (Nov.

9, 1994), 60 Fed. Reg. 40,420 (Aug. 8, 1995), 68 Fed. Reg. 43,786 (July 24, 2003), 69 Fed. Reg.

11,946 (Mar. 12, 2004), 70 Fed. Reg. 1972 (Jan. 11, 2005), and 82 Fed. Reg. 82,360 (Nov. 18,

2016). These regulations (“Subpart F Regulations”) are codified at 40 C.F.R. Part 82, Subpart F,

§§ 82.150-82.169.

A.     Leak Repair Requirements

       18.     The Subpart F Regulations include leak repair requirements for commercial

refrigeration equipment normally containing more than 50 pounds of refrigerant – i.e., appliances

containing more than 50 pounds of a substance consisting in part or whole of a class I or class II

ozone-depleting substance when they are operating with a full charge of refrigerant. 40 C.F.R. §

82.156(i)(1) (2016); 40 C.F.R. § 82.157 (2017).

       19.     During the relevant time period, “appliance” was defined in Title VI of the Act

and the Subpart F Regulations as any device which contains and uses a class I or class II

substance as a refrigerant and which is used for household or commercial purposes, including

any air conditioner, refrigerator, chiller, or freezer. CAA § 601(1), 42 U.S.C. § 7671(1); 40

C.F.R. § 82.152 (2016). Effective Jan. 1, 2017, “appliance” also includes any device which

contains and uses substitute refrigerants. 40 C.F.R. § 82.152 (2017).




                                                  4
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 5 of 11 PageID 5



        20.    “Commercial refrigeration” is defined in the Subpart F Regulations as the

refrigeration appliances utilized in the retail food and cold storage warehouse sectors, including

the refrigeration equipment found in supermarkets and convenience stores. 40 C.F.R. § 82.152.

        21.    During the relevant time period, pursuant to the Subpart F Regulations, if a

commercial refrigeration appliance that normally contains more than 50 pounds of refrigerant

has an annual leak rate in excess of 35 percent, the owner or operator of such appliance must,

within 30 days after the owner or operator discovers a leak, or should have discovered a leak if

the owner or operator intentionally shielded itself from information that would have revealed a

leak, either: (a) repair the leak, bringing the annual leak rate below 35 percent, or (b) prepare a

one-year retrofit or retirement plan for the leaking appliance, and complete all work in

accordance with the plan within one year of the plan’s date. 40 C.F.R. § 82.156(i)(1), (6), (9)

(2016). Effective Jan. 1, 2019, the annual leak rate threshold was lowered to 20 percent. 40

C.F.R. § 82.157 (2017).

B.      Recordkeeping Requirements

        22.    To ensure that owners and operators can determine when they must take action

under the leak repair requirements, the Subpart F Regulations also impose recordkeeping

requirements for commercial refrigeration appliances normally containing 50 or more pounds of

refrigerant.

        23.    Pursuant to 40 C.F.R. § 82.166(k) and (m), the owner or operator of a commercial

refrigeration appliance normally containing 50 or more pounds of refrigerant must keep records

documenting the date and type of service on the appliance, as well as the quantity of refrigerant

added, and must maintain such records for at least three years.




                                                  5
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 6 of 11 PageID 6



C.     Enforcement Provisions

       24.     Sections 113(a)(3)(C) and 113(b)(2) of the Act, 42 U.S.C. §§ 7413(a)(3)(C) and

7413(b)(2), authorize the Administrator to bring a civil action against any person in federal

district court where such person has violated any requirement of, inter alia, Title VI of the Act,

including a requirement of any rule promulgated thereunder.

       25.     Section 113(b) of the Act, 42 U.S.C. § 7413(b), authorizes the assessment of civil

penalties not to exceed $25,000 per day for each violation of Title VI of the Act. The Federal

Civil Penalties Inflation Act of 1990, (28 U.S.C. § 2461 note; Pub. L. 101-410), as amended by

the Debt Collection Improvements Act of 1996, (31 U.S.C. § 3701 note; Pub. L. 104-134) and

the Federal Civil Penalties Inflation Adjustment Act Improvement Act of 2015 (28 U.S.C. §

2461 note; Pub. L. 114-74, Section 701), require EPA to periodically adjust its civil penalties for

inflation. On December 11, 2008, August 1, 2016, January 15, 2017, January 15, 2018, and

February 6, 2019, EPA adopted and revised regulations entitled “Civil Monetary Penalty

Inflation Adjustment Rule,” 40 C.F.R. Part 19, to upwardly adjust the maximum civil penalty

under the CAA.

       26.     For the period relevant to this Complaint, the United States may seek civil

penalties of up to $37,500 per day for each violation occurring on or after January 13, 2009

through November 2, 2015, and $99,681 per day for each violation occurring on or after

November 2, 2015, and assessed after January 15, 2019. See 40 C.F.R. Part 19, 73 Fed. Reg.

75340 (Dec. 11, 2008); 78 Fed. Reg. 66643 (Dec. 6, 2013); 84 Fed. Reg. 2056 (Feb. 6, 2019).

                                  FACTUAL ALLEGATIONS

       27.     Defendants own or operate commercial refrigeration appliances at many of their

stores in the United States.



                                                 6
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 7 of 11 PageID 7



       28.     Defendants’ commercial refrigeration appliances are “appliances” within the

meaning of Section 601(1) of the Act, 42 U.S.C. § 7671(1), 40 C.F.R. § 82.152 (2016), and 40

C.F.R. § 82.152 (2017), and “commercial refrigeration” equipment within the meaning of 40

C.F.R. § 82.152.

       29.     Defendants employ a class I or class II substance (refrigerant) in their commercial

refrigeration appliances.

       30.     Each of Defendants’ commercial refrigeration appliances normally contains 50 or

more pounds of refrigerant.

       31.     On August 25-26, 2015, EPA conducted an inspection of 7 Winn-Dixie stores in

Jacksonville, FL.

       32.     On September 22, 2015 EPA issued an information request (“Sept. 2015

Information Request”) to SEG, LLC pursuant to Section 114(a) of the Act, 42 U.S.C. § 7414(a),

regarding the repair of leaks from commercial refrigeration appliances containing and using a

class I or class II substance as a refrigerant at 15 of Winn-Dixie’s stores in Florida. On December

4, 2015, SEG, LLC submitted its response to EPA’s Sept. 2015 Information Request.

       33.     On March 11, 2016, EPA issued a Finding of Violation pursuant to CAA Section

113(a)(1), 42 U.S.C. § 7413(a)(1), finding that SEG, LLC violated the leak repair and/or

recordkeeping requirements of 40 C.F.R. Part 82, Subpart F at 5 Winn-Dixie grocery stores

located in Jacksonville, Florida.

       34.     On November 11, 2016, SEG, LLC provided to EPA a Self-Evaluation Report

pertaining to 646 appliances in 366 stores owned and/or operated by SEG, LLC (now SEG, Inc.),




                                                7
        Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 8 of 11 PageID 8



and/or its subsidiaries, including BI-LO and Winn-Dixie,1 that are located in Alabama, Florida,

Georgia, Louisiana, Mississippi, North Carolina, and South Carolina.

        35.      On March 15, 2017, EPA issued a second information request (March 2017

Information Request”) to SEG, LLC pursuant to Section 114(a) of the Act, 42 U.S.C. § 7414(a),

to obtain service records for 43 appliances at 35 grocery stores in the southeastern United States.

SEG, LLC submitted its response on April 26, 2017.

        36.      Based on EPA’s inspections and analysis of the information contained in SEG,

LLC’s responses to the Sept. 2015 and March 2017 Information Requests, the SEG Self-

Evaluation Report, and subsequent communication between EPA and Defendants, the United

States alleges the following violations of Section 113 of the Act, 42 U.S.C. § 7413, and the

Subpart F Regulations.

                                     FIRST CLAIM FOR RELIEF

                       (Failure to Repair Leaking Appliances, in Violation of
                               40 C.F.R. § 82.156(i)(1) and (9) (2016))

        37.      The allegations in Paragraphs 1 through 36 above are re-alleged and incorporated

herein by reference.

        38.      With respect to one or more commercial refrigeration appliances at some of its

stores in the United States with such appliances, SEG discovered a refrigerant leak (or, subject to

a reasonable opportunity for further investigation or discovery, should have discovered a

refrigerant leak had it not intentionally shielded itself from information that would have revealed

a leak) at a time when such appliance had an annual leak rate in excess of 35 percent, and failed

to repair the leak within 30 days of discovery to bring the annual leak rate to below 35 percent,



1
 For purposes of this Complaint, SEG, LLC, SEG, Inc., BI-LO, and Winn-Dixie will be referred to collectively as
“SEG.”

                                                        8
       Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 9 of 11 PageID 9



without preparing a one-year plan for retrofit or retirement for the appliance, in violation of

Section 608 of the Act, 42 U.S.C. § 7671g, and 40 C.F.R. § 82.156(i)(1) and (9) (2016).

       39.     Effective Jan. 1, 2019, SEG is required to comply with an annual leak rate of 20

percent. 40 C.F.R. § 82.157 (2017).

       40.     Subject to a reasonable opportunity for further investigation or discovery, some of

the violations alleged in Paragraph 38 have not been corrected and will continue in the future to

be violations of 40 C.F.R. § 82.157 (2017).

       41.     As provided in Section 113(b) of the Act, 42 U.S.C. § 7413(b), the violations set

forth above subject Defendants to injunctive relief and a civil penalty of up to $37,500 per day

for each violation occurring on or after January 13, 2009 through November 2, 2015, and

$99,681 per day for each violation occurring on or after November 2, 2015, and assessed after

January 15, 2019. 40 C.F.R. Part 19.

                                SECOND CLAIM FOR RELIEF

              (Failure to Maintain Adequate Servicing Records, in Violation of
                               40 C.F.R. § 82.166(k) and (m))

       42.     The allegations in Paragraphs 1 through 36 above are re-alleged and incorporated

herein by reference.

       43.     At some of its stores in the United States with commercial refrigerant appliances,

SEG failed to keep servicing records documenting the date and type of service to commercial

refrigeration appliances, as well as the quantity of refrigerant added to such appliances, and/or

failed to maintain such servicing records for a minimum of three years, in violation of Section

608 of the Act, 42 U.S.C. § 7671g, and 40 C.F.R. § 82.166(k) and (m).

       44.     Subject to a reasonable opportunity for further investigation or discovery, some of

the violations alleged in Paragraph 43 have not been corrected and will continue in the future.

                                                  9
     Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 10 of 11 PageID 10



       45.     As provided in Section 113(b) of the Act, 42 U.S.C. § 7413(b), the violations set

forth above subject Defendants to injunctive relief and a civil penalty of up to $37,500 per day

for each violation occurring on or after January 13, 2009 through November 2, 2015, and

$99,681 per day for each violation occurring on or after November 2, 2015, and assessed after

January 15, 2019. See 40 C.F.R. Part 19, 73 Fed. Reg. 75340 (Dec. 11, 2008); 78 Fed. Reg.

66643 (Dec. 6, 2013); 84 Fed. Reg. 2056 (Feb. 6, 2019).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, the United States, respectfully requests that this Court:

       A.      Order Defendants to take appropriate action to remedy and prevent violations of

Section 608 of the Act, 42 U.S.C. § 7671g, and the regulations promulgated thereunder, 40

C.F.R. Part 82, Subpart F, at its stores, including steps to mitigate emissions associated with the

violations alleged above;

       B.      Assess civil penalties against Defendants of not more than $37,500 per day for

each violation occurring on or after January 13, 2009 through November 2, 2015; $99,681 per

day for each violation occurring on or after November 2, 2015 and assessed on or after January

15, 2019;

       C.      Award the United States its costs and expenses incurred in this action; and

       D.      Grant such other relief as this Court deems just and proper.




                                                 10
    Case 3:19-cv-00988 Document 1 Filed 08/23/19 Page 11 of 11 PageID 11




                                    Respectfully submitted,


                                    THE UNITED STATES OF AMERICA




                                                    ERT CLARK
                                                torney General
                                              nt and Natural Resources Division
                                           States Department of Justice




                                    RACHAEL AMY KAMONS
                                    Trial Attorney
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    U.S. Department of Justice
                                    P.O. Box 7611
                                    Ben Franklin Station
                                    Washington DC 20044
                                    Telephone:(202)514-5260
                                    Facsimile:(202)616-2427
                                    Email: rachael.kamons@usdoj.gov

Of Counsel:
CHRISTOPHER GRUBB
Associate Regional Counsel .
U.S. EPA Region 5
77 W.Jackson Blvd.(C-14J)
Chicago, IL 60604
Telephone:(312)886-7187
E-mail: grubb.christopher@epa.gov




                                      11
                            Case 3:19-cv-00988 Document 1-1 Filed 08/23/19 Page 1 of 2 PageID 12
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Southeastern Grocers, Inc., BI-LO, LLC, and Winn-Dixie Stores, Inc.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Duval
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Rachael Amy Kamons, Environmental Enforcement Section, U.S.                                                 Fern Paterson, Parker Poe, Three Wells Fargo Center, 401 South
Department of Justice, P.O. Box 7611, Washington, DC 20044-7611,                                            Tryon Street, Suite 3000, Charlotte, NC 28202, (704) 335-9891
(202) 514-5260

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Section 113(b) of the Clean Air Act, 42 U.S.C. 7413
VI. CAUSE OF ACTION Brief description of cause:
                                           Refrigerant leak repair and recordkeeping violations of 40 C.F.R., Part 82, Subpart F.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/23/2019                                                              /s/ Rachael Amy Kamons
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0)   Case 3:19-cv-00988 Document 1-1 Filed 08/23/19 Page 2 of 2 PageID 13
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
